Citation Nr: 1646320	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  12-05 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for service-connected anxiety, to include the restoration of the disability rating from August 1, 2013.

2.  Entitlement to a disability evaluation in excess of 30 percent for the service-connected headaches.

3.  Entitlement to an effective date prior to October 27, 2010 for total disability rating based on individual unemployability (TDIU), to include the restoration of TDIU from August 1, 2013.


REPRESENTATION

Appellant represented by:	Jason E. Johns, Attorney




WITNESSES AT HEARING ON APPEAL

Appellant, Spouse, and Daughter


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran appellant served on active duty in the United States Air Force from March 1952 to April 1956.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, in August 2011 and May 2013. 

The case was remanded, in December 2013, so that a requested Board videoconference hearing would be scheduled.  Thereafter, the appellant testified at a Board videoconference hearing that was conducted before the undersigned Veterans Law Judge in March 2014.  However, there was a malfunction in the recording equipment and a transcript of the proceeding could not be generated.  Therefore, in May 2014, the Board asked the appellant whether he wanted another hearing.  Later that same month, the appellant's attorney informed the Board that the appellant did not want to appear at another Board hearing and asked that the case be considered on the evidence of record.

In a July 2015 decision, the Board, in pertinent part, denied an initial rating in excess of 50 percent for service-connected anxiety, to include the restoration of the disability rating from August 1, 2013; entitlement to a disability evaluation in excess of 30 percent for the service-connected headaches; and entitlement to an effective date prior to October 27, 2010 for TDIU, to include the restoration of TDIU from August 1, 2013.  The Veteran appealed the July 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  A June 2016 Joint Motion for Partial Remand requested that those parts of the July 2015 Board decision that denied an initial rating in excess of 50 percent for service-connected anxiety, to include the restoration of the disability rating from August 1, 2013; entitlement to a disability evaluation in excess of 30 percent for the service-connected headaches; and entitlement to an effective date prior to October 27, 2010 for TDIU, to include the restoration of TDIU from August 1, 2013, be vacated and the matters remanded to the Board.  The Court granted the motion and the case was returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Joint Motion found that remand of the Veteran's claim was necessary in order to obtain a current VA psychiatric examination to determine the severity of the Veteran's service connected anxiety.

The Joint Motion also determined that the Board's July 2015 decision provided an internally inconsistent analysis of the findings on a September 2012 VA examination report.  As that examination report did not include an explanation of the examiner's notation that the Veteran's headaches were prostrating, the Board finds that another examination is warranted to properly evaluate the severity of the service connected headache disability.

The claim regarding the effective date/restoration of TDIU is inextricably intertwined with the ratings claims for the anxiety and headache disabilities; thus, consideration of that issue is deferred pending the above development.

Thus, the Board will remand the claims for compliance with the Joint Motion.  See Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected anxiety.  The entire claims file should be reviewed by the examiner.

All signs and symptoms necessary for rating the Veteran's anxiety disability should be reported in detail.  The examiner should also detail all current functional impairment from the Veteran's anxiety, to include any impact on occupational and social functioning.

The examination report should include a complete rationale for all opinions expressed.

2.  Schedule the Veteran for a neurological examination to determine the nature, extent and severity of his service-connected headaches, and the impact of that disability alone on his occupational functioning and daily activities.  The claims file should be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported in detail. 

The examination should include a report of all pertinent findings to include a description of all symptomatology associated with the service-connected headaches.  The examiner should comment as to the nature and frequency of the Veteran's headaches and state whether they are characteristic prostrating attacks; and if so, estimate the average number of such attacks over the last several months, and describe the length and severity of such attacks.  The examiner should identify any other residual symptoms associated only with the service-connected headaches. 

The examiner should specifically opine as to whether the Veteran's headaches by themselves are productive of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

The examination report should include a complete rationale for all opinions expressed.

3.  Then, readjudicate the claims that are on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




